MINISTERE DU DEVELOPPEMENT DURABLE,
DE L'ECONOMIE FORESTIERE
ET DE L'ENVIRONNEMENT

CABINET

DIRECTION GENERALE DE L'ECONOMIE
4 FORESTIERE

REPUBLIQUE DU CONGO
Unité * Travail * Progrès

CAHIER DE CHARGES PARTICULIER
relatif à la convention de transformation industrielle, conclue entre
la République du Congo et la Société ‘’Afriwood Industries”

Article premier : L'organigramme général de la Société, présenté en annexe, se résume

— de la manière suivante :

» Une cirection générale qui comprend :
- Un directeur général ;
-_ Un secrétariat ;

- Un service exploitation forestière :

- Un service commercial ;

- Un service du personnel :
- Un service industrie ;

- Un service mécanique.

*_Le service de l'exploitation comprend :

- Un chef d'exploitation ;
- Un chef de chantier ;
- Un chef de bureau chiffres ;

- Un chef de bureau topographie et cartographie.

+. Le service commercial comprend :

- Un chef de service commercial ;

- Un agent commercial.

+ _Le service du personnel comprend

Un chef de service du personnel :
+ Un chef de bureau du personnel :

Un chef de bureau paie.

+ Le service industrie comprend :
- Un chef de scierie ;
- Un chef d'unité de sciage ;

- n chef d'unité de menuiserie ;

- Un chef d'unité de tranchage :
- Un chef d'unité d'affutage.

+ Le Service mécanique comprend :
- Un chef de garage :
- Un chef de section mécanique ;
- Un chef de section électricité ;
-’" Un chef de section soudure

Article 2 : La Société s'engage à recruter les diplômés sans emploi en foresterie.

Article 3: La Société s'engage, à qualification, compétence et expérience égales, à
“ecruter en priorité les travailleurs et les cadres de nationalité congolaise.

Le Société s'engage en outre à financer la formation des travailleurs, à travers
l'organisation des stages au niveau local ou à l'étranger.

À cet effet, la Société doit faire parvenir, chaque année, à la Direction Générale de
l'Economie Forestière, le programme de formation.

Article 4: La Société s'engage à construire pour ses travailleurs une base-vie en
matériaux durables, électrifiée et dotée d’une antenne parabolique et comprenant :

- une infirmerie ;

- Un économet ;

- uneécole;

- un système d'adduction d'eau potable :

: une case de passage équipée et meublée pour les agents des Eaux et Forêts,
selon un plan défini par la Direction Générale de l'Economie Forestière.

La Société s'engage en outre à appuyer les populations à développer les activités
#gropastorales autour de base-vie,

Article 5 : Le montant des investissements se chiffrent à FCFA 4.726.480.000, dont FCFA
4.031.480.000 d'investisséments prévisionnels définis en fonction des objectifs à atteindre,
aussi bien en matière de production de grumes que de transformation industrielle de bois,
Sur une période de 5 ans, et de FCFA 695.000.000 d'investissements déjà réalisés.

Le calendrier de réalisation de ces investissements est présenté en annexe.

Article 6: Le calendrier technique de production et de transformation des grumes se
présente comme suit : ’

Unité : m°
SPECIFICATION 2012 2013 2014 | 2015 | 2016 |
Production fût UFE Cayo 12.533 | 18.709 | 725.067 | 25.067 | 25.067 |
Er UFE Doumanga 18927 | 28391] 37.850 | 37.850 | 37.850
[Volume totar fût 31.460] 747.190 | 62.917] 62.917 | 62.917
| Volume commercialisable 65% 20.449 | 30.674 | 40.806 | 40.896 | 40.806
[Vue armes expert (15%) 3.067] 4601] 6.134] 6134] 6.134
pe glumes ertrée usine (85%) 1782 | 26.073] 34.762 | 34.762 | 34.762
2
[ Production totale sciages (35 %) 6.084 9.126] 12.167] 12.167] 12.167

.Sciages humides (70%) 4.259 6.388 8.517| 8.517| 6.517
|: Sciages séchés (30%) = 2.738 3.650 | 3.650] 3.650 |
‘Menuiserie, parqueterie, moulurage et - 548 730 730 730
huisserie (20% de sciages séchés) [

Le coefficient de cômmercialisation est de 65 %.
Le rendemerit au stiage est de 35%.

Après l'adoption du plan d'âménagement des UFE concédées, de nouvelles prévisions de
Broduction:seront établies, ainsi qu'un nouveau calendrier.

él : “ Coupe annuelle est de préférence d’un seul tenant. Toutefois, elle pourrait
être répartie. en. un ou plusieurs tenants dans les zones d'exploitation difficile, telles que
les montagnes ou les marécages.

Article 8 :Le taux de calcul de la taxe forestière est fixé par un texte réglementaire.

Article 8 : Les essences prises en compte pour le calcul de la taxe forestière sont celles
indiquées par les textes réglementaires en vigueur en matière forestière.

Article 10 : Les diamètrés minima d'abattage sont fixés dans les textes réglementaires en
matière forestière en vigueur.

Article 11: La création des infrastructures routières dans les uniés forestières
d'exploitation concédées ne doit donner lieu à l'installation anarchique des villages et
Sampements, plus ou moins permanente, dont les habitants sont souvent responsables de
la:dégradaticn des écosystèmes forestiers, tels que les défrichements anarchiques, ie
biaonnage et les feux de brousse

‘Toutefois, en cas de nécessité avérée, l'installation de nouveaux villages et campements,
le. long des routes et pistes forestières, ne se réalisera qu'avec l'autorisation de

l'Âdministration des Eaux et Forêts, après une étude d'impact du milieu, conjointement
faenée avec les autorités locales.

Aïticle 12: Les activités agropastorales sont entreprises autour de la base-vie des

travailleurs, ‘afin ‘de contrôler les défrichements et d'assurer l'utilisation rationnelle des
terres.

Ces activités sont réalisées suivant des programmes approuvés par la Direction

Départementale de l'Economie Forestière du Kouilou, chargé de veiller à leur suivi et à
leur contrôie

£rücle 13 : Conformément aux dispositions de l'article 21 de cette convertion, la Société
<'éngage ‘à ‘livrer le matériel suivant et à réaliser les travaux ci-après, au profit des

tions et des d'; locales et de l'Administration des Eaux et Forêts.

te

Ai- Contribution au développement socio-économique du département
Ef pérmanence
- Fourniture; chaque année à partir de 2013, des produits pharmaceutiques aux
centrés de Santé intégré de Doumanga, Bilala, Cayo, Tchitanzi et Banga Cayo à
hauteur de FCFA deux millions (FCFA 2.000.000) pendant cinq ans ;
- Réhabilitation dés pistes agricoles

+: Doumanga-MFoumbou ;
Mavitou-Cayo.

Année 2013

1 trimestre .

:2- :Fourniture de soixante quinze (75) tables bancs au Conseil Départemental du
Kouilou.

3° trimestre

- Contribution à la construction d'un forage d'eau potable à Mboussou, à hauteur de
FCFA quatre millions (FCFA 4.000.000).

Bnnée 2014
2% trimestre ”

= Contribution à la construction de l'école primaire de Manenga et des latrines, à
: hauteur de FCFA deux millions cinq cent mille (FCFA2.500.000) ;

- Fourniture de soixante quinze (75) tables bancs au Conseil Départemental du
Kouilou.

Année 2015

1" trimestre

-_ Construction de l'école primaire de Doumanga, du logement du directeur et des
latrines ;

Fourniture de soixante quinze (75) tables bancs au Conseil Département du
Kouilau

2° trimestre
Foÿniture de soixante quinze (75) tables bancs au Conseil départemental du

; Kguüilou.
L

]
B.- Contribution à l'équipement de l'Administration Forestière

En permanence
Livraison, chaque année à partir de 2013 pendant cinq (5) ans, de deux mille
(2.000) litres de gas-oil aux Directions Départementales de l'Economie Forestière
du Kouilou et de Pointe-Noire.

Année 2012

“- “Contribution à la réhabilitation des bureaux de la Direction Générale de

l'Environnement, à hauteur de FCFA un million cinq cent mille (FCFA 1.500.000)

Année 2014

If et 3° trimestre

=. Contribution à la réfection du logement en bois du Directeur Départemental de
l'Economie Forestière de Pointe-Noire, à hauteur de FCFA trois milions cinq cent
mille (FCFA 3.500.000).

Année 2015
Contribution à la réfection du bâtiment abritant les bureaux de la Direction
Départementale de l'Economie Forestière du Kouilou (peinture et sanitaire), à
hauteur de FCFA deux millions (FCFA 2.000. 000).

Article 14: Les dispositions du présent cahier de charges particulier doivent

cbligatoirertent être exécutées par la Société, conformément à l'article 72 de la loi
n°1 6-2000 du 20 novembre 2000 portant code forestier,

Fait à Bfazzaville, le 24 août 2012

Pour la Société, Pour le Gouvernement,

Le Directeur Général, Le Ministre du Développement Durable,
À de l'Economie Forestière
et de l te

M »

JOMBO

Martial FOUTY
Annexe 1 : Investissements déjà réalisés

Unité : FCFA x 1000

Désignation Quantité Année Prix Etat actuel
d'acquisition | FCFA
Acquisition terrain abritant la scierie | - 2006 80.000
{Siafoumou Pointe-Noire)
Hangar métallique (atelier de 01 2006 40.000 |Bon
mécänique
| Scie de tête type Goujard 01 2007 Bon
Scie de réprise [01 2007 490.000 |Bon
| Déligneuse . 01 2007 Bon
Ebouteuse 01 2007 Bon
Matériel de manutention 01 2007 45.000 | Reconditionné
Les %. Chariot
| ï Elévateur (Manitou
| Unité d'affütage (matériel) 40.000 __| Bon
T | [695.000

Annexe 2 : Investissements prévisionnels

Unité : FCFA x 1000 .
Désignation 3 Années 5
; [7 2042 2014. 2015.
ER j Quantité | Valeur Quantité | Valeur | Quantité | Valeur

= Exploitation Forestière F
1.1.__ Construction routes
Tracteur D7 G oi 230.000
Niveleuse 120 H 01 160.000
Benne Renault CBH 320 01 70.000
Chargeur 980 01 160.000
Tronçonneuse 02 1.400 02 1.400
Pelle hydraulique o1 ‘80.000
Compacteur 01] 100.000
Gps 02 6.000 _
Pick up Toyota 01 31.000
1.2.- Production des grumes
Tracteur D7 G 02 460.000
Tracteur CAT 528 01 230.000
Tronçonneuse 04 2.800 04 2.800 04 2.800
Chargeur CAT 980 01 160.000
Camion grumier 02 120.000

ick-up 01 31.000
1.3.- Divers
Matériel de communication 40.000 30.000

èces détachée (engins 20.000 15.000 15.000
lourds)
Fonds de roulement 60.000 L 60.000 60.000
Sous-total | 1.962.200 767.800 77.800 109.200
2.- Unité de transformation

== Ksiérier au parc à grumes
+ __ tronçonneuse 7.000
Complément unité de
transformation (matériel)
« matériel de récupération _)

+ matériels de menuiserie
parqueterie et huisserie
+ matériel de cogénération

30.000

450.000
80.000
50.000

Matériel d'alimentation en
énergie (groupe électrogène

F—

de 400 KWA) 20.000 = : &
Matériel de maintenance

+ poste à souder 19.000

+ poste de vulcanisation 11.000
Magasin de pièces détachées

15.000 - = .

Sous-total 2 72.000 610.000
3.- Autres investissements
Construction base vie en
matériaux durables et services
auxiliaires (garage, infirmerie
et autres 50.000 50.000 40.000 40.000 20.000
Matériel bureau chantier 10.000 5.000 5.000 5.000 5.000
Formation du personnel 7.500
Appui à la sécurité = 16.500 =
Création de l'USLAB 12.680 = g
Obligations conventionnelles = 20.000 10.000 10.000 8.000
Plan d'aménagement forestier E = 15.000 5.000 5.000
Montage unité industrielles < = 15.000
Sous-total 4 80.180 91.500 70.000 75.000 38.000
Total 2.114.380 859.300 147.800 | 794.200 115.800
Total Général 4.031.480

Annexe 3 : Schéma industriel
Le schéma industriel est basé sur la première et la deuxième transformation.
Îlse présente comme suit :
1. première transformation
Unité de sciage
- Scie horzontale
© - Marque : GOUJARD
- Diamètre du volant : 1.600 mm
- | Etat d'acquisition : reconditionnée (bon)
Unité de reprise à ruban vertical
- : Marque : GOUJARD
- Diamètre du volant : 1.400 mm
- Etat d'acquisition : reconditionnée (bon)
Une dédoubieuse
Marque : GOUJARD
Diamètre du volant : 1.400 mm
-_ Etat d'acquisition : reconditionnée (bon)
Une déligneuse
:: = Marqué : GOUJARD
=" Diamètre du Volant : 1.400 mm
= Etat d'acquisition : reconditionnée (bon)
Une ébouteuse
- Marque : GOUJARD
- Diamètre du volant : 1.400 mm
= Etat d'acquisition : reconditionnée (bon)
Unité de séchage (acquérir)
Une chaudière
- - . Deux (02) cellules de Séchage
Z:- deuxième transformation
<a}. Une toupie

:’+" Marque : Guillet
, Etat d'acquisition : neuf,

Deux scies à ruban

Marque : Guillet

: Etat d'acquisition : neuf

Deux'scies circulaires

Marque ; Guillet
Etat d'acqüisition : neuf

Deux scies raboteuses

: Marque : Guillet

Etat d'acquisition : neuf
Deux dégauchisseuses

Marque : Guillet
Etat d'acquisition : ne:
Annexe 4; Détails des emplois

Postes d'emploi Emplois Emplois à créer
existants | 2012 | 2013 | 2014 | 2015

1.- Direction générale

-_ Directeur général

- Chef du personnel

- Chef comptable

- Chef de service commercial
- Agent du service personnel
- Chauffeur de liaison

-_ Planton

-_ Gardien

|. - Secrétaire

| Sous-total.1

2.- Exploitation forestière

e
&

- Chef d'exploitation
-_ Chef de chantier
- Commis de chantier
- Chauffeur pick-up
|___- Opérateur

4.- Construction des routes

| .,- Chef d'équipe

- Conducteur D7 G

-  Abatteur

-_ Aide-abatteur

-. Conducteur niveleuse
Chauffeur camion benne
-. Chauffeur camion pick-up
|_._- Conducteur compacteur
b.- prospection

Layonnage
|

- Chef d'équipe
-_ Pointeur

-_ Pisteur

- _ Jaloñneur

! ..- Machetteurs
-  Porteurs

DORA

Comptage

-_ Chef d'équipe 1
- Compteurs 11
| -  Mensurateurs (aides compteurs)
-__Porteurs

NEO

‘cartographe

[2 Production grumes

conducteur D7 G
Aides-conducteurs D7 G
Conducteur 528

Aide conducteur 528
Abatteurs

Aides abatteurs
‘Chaüffeurs grumiers
Aides chauffeurs grumiers
Chauffeur camion citerne
Conducteur 980
Pointeur cubeur
Tronçonneur

Cübeur

Aide cubeur

Cryptogileur

Poseur d'esses

Sous-total 2

Lis: DDR SR R

Br: DNS S8N

3.- Ui
|a.-Ul
Fur 5
|

fist
LE

nité de‘transformation
nité de sciage

_Chef.de scierie
Magasinier

Cubeur

Porteur

Sciéurs Goujar

Aides scieurs
Eboüteurs
‘Aidés’éboutteurs
Déligeur

Aide déligneur
Conducteur élévateur
Conducteurs à silos sciures
Aides conducteurs
Cercleurs

Coliseurs

Gardien

HS RONN SA 60 O0 ND

HR ONN = 2 0 & ND =

nité dé séchage

Chef d'unité
manœuvres

+ Unité de menuiserie, Paquetage,
|: Moulurage et Huisserie

chef de l'unité
menuisiérs ébénistes

-_Mmenuisiers charpentiers
-_ mouluriers
-__manœuÿr:

d.- Unité affütag

- chef d'équipe
=. affûteurs

.- Unité dé‘récupération

Cogénération

Sous-total. 3°

32

4.- Section maintenance

a. Ateliér mécanique

 -  chefde garage
- mécahiciens engins/diesel
- aides mécaniciens
- diéséliste. ”
+ mécañi
- aides mécaniciens à moteur à

essence’

-__ Soudeur
-__ agent pneumatique
= tôlier
=. Dompiste
“électricien auto
-__aide-électricien auto

ns moteurs à essence

k.- Service divers

-- maçon

+ “plombier

-_ électricien bâtiment

-__ gérant écunomat

-_ assistant sanitaire

- infirmier d'état

-__ garde meuble
sentinelle

F ë L
| Sous-total 4

Total

25

205

Annexe 5 : Organigramme ds is Société Afriwood iridustries

——
Directeur gén

Secrétaire de
Direction

| |

Chef de service Chef du Personnel Chef de scierie Chef de garage
commercial
H>] Chef de chantier Agent Bureau du personnel bel Chef unité sciage (>| Section mécanique
commercial
L] Chef de bureau Chefdu'bureau paie: || Chef unité menuiserie |
chiffres,
Chef du bureau L] Chef unité tranchage L,] Section soudure

BL]  Topographie-

cartographie

ET Chef unité affütage

b

EE
; ) ) 14
“
